DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/117,997 has claims 2-21 pending based on the preliminary amendment filed on January 26, 2021.

Priority / Filing Date
Applicant’s claims for priorities of parent applications No. 14/940,902 (now Pat. No. US 10,055,414) and No. 16/050,408 (now Pat. No. US 10,896,217) are acknowledged. The effective filing date for this instant application is November 13, 2015.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 10 December 2020, 6 May 2021, and 13 July 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.
Abstract & Drawings
The abstract of the disclosure and the drawings are acceptable for examination purposes.

Notes
Claim 2 recites a method for managing access points of a map corresponding to a query. The claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, claims 2 and its dependent claims are directed to a statutory category of subject matters (i.e., methods not implemented by a human mind or with the aid of pen and paper) per 35 U.S.C. 101.
Claim 9 recites a non-transitory computer-readable storage device for managing access points of a map corresponding to a query. Thus, claim 9 and its dependent claims are directed to statutory category of subject matters (i.e., non-software per se) under 35 U.S.C. 101.
Claim 16 recites a system for managing access points of a map corresponding to a query, wherein the system comprises one or more computers. Thus, claim 16 and its dependent claims are directed to statutory category of subject matters (i.e., non-software per se) under 35 U.S.C. 101.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting over the claims of Pat. No. 10055414 and over the claims of Pat. No. 10896217.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of managing access points of a map corresponding to a query.
a.	Claims 2-21 of the instant application recite similar limitations and the claims of ‘414 as being compared in the table below. For the purpose of illustration, only claims 2-8 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (system and device claims) and are not compared for simplicity purposes.
Instant Application
Pat. No. US 10,055,414
Claim 2
A computer-implemented method comprising: 

receiving a map query; identifying a point of interest that satisfies the map query;





identifying multiple access points that have previously been associated with the point of interest; 









in response to the map query, providing, for output, a map including a respective, selectable icon for each of the point of interest that satisfies the query, and for each of the multiple access points that have previously been associated with the point of interest; 





























receiving data indicating that a particular icon has been selected; and 
providing, for output, directions based on the particular icon that has been selected.
Claim 1
A computer-implemented method, comprising: d

determining, by a server, a plurality of map query suggestions responsive to a partial query input received from a user device, each map query suggestion based on the partial query input and identifying a physical entity that is located at a physical entity location;

determining that a physical entity identified by a map query suggestion has a plurality of corresponding entrances that each have a different physical location, and in response: ranking the entrances for the physical entity relative to each other to generate a ranking of the entrances; and generating entrance query suggestions for the map query suggestion, each entrance query suggestion identifying one of the entrance locations for the physical entity; 

providing, by the server and to the user device, the map query suggestions and the entrance query suggestions in a format that causes the user device to display the entrance query suggestions grouped subordinate to the map query suggestion that identifies the physical entity having the plurality of corresponding entrances, and wherein the entrance query suggestions are provided in an order according to the ranking of the entrances; receiving, from each user device of a plurality of user devices for a plurality of corresponding times, location data describing a location of the user device at the corresponding time; determining, from the location data from the plurality of user devices at the plurality of corresponding times, path data for each of the user devices and relative to a physical entity location of a physical entity; determining, from the path data, mergers of a plurality of paths for a plurality of user devices, where each merger of a plurality of paths is based on the paths of the user devices that belong to the merger being within a threshold distance of each other and having respective directions being within a threshold parallelism; for each merger of the plurality of paths, determining a location based on location determined form the relative locations of the user devices being within the threshold distance of each other and having the respective directions being within the threshold parallelism; determining each location determined for each merger is an entrance for the physical entity; and storing the determined entrance in an index in association with the physical entity location of the physical entity.

See Nakagawa below for mapping of “receiving…” and “providing” limitations and motivation to combine with the claims of ‘414.

See Kaplan below for mapping of “multiple access points that have been previously associated with the point of interest” and motivation to combine with the claims of ‘414.
Claim 3
The method of claim 2, wherein identifying multiple access points that have previously been associated with the point of interest comprises identifying parking lots that have previously been associated with an agent of the point of interest.
See Nakagawa and Kaplan below for mapping and motivation to combine with the claims of ‘414.





	

	
Claim 4
The method of claim 2, wherein identifying multiple access points that have previously been associated with the point of interest comprises identifying entrances that have previously been associated with the point of interest.
See Nakagawa and Kaplan below for mapping and motivation to combine with the claims of ‘414.

Claim 5
The method of claim 2, wherein, before the map query is received, data indicating the multiple access points is received from a building manager associated with the point of interest.
See Becker below for mapping and motivation to combine with the claims of ‘414.

Claim 6
The method of claim 2, wherein identifying multiple access points that have previously been associated with the point of interest comprises identifying different terminals that have previously been associated with the point of interest.
See Nakagawa and Kaplan below for mapping and motivation to combine with the claims of ‘414.

Claim 7
The method of claim 2, comprising ranking the multiple access points, wherein selectable icons are provided for each of a subset of the ranked, multiple access points.
See Usui below for mapping and motivation to combine with the claims of ‘414.

Claim 8
The method of claim 2, comprising providing, for output over the map, a pop-up window that displays metadata associated with the particular icon that has been selected.
See Rados below for mapping and motivation to combine with the claims of ‘414.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing access points of a map corresponding to a query.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify the claims of ‘414 with the references cited above to arrive at claims 2-21 of the instant application for the purpose of assisting users with navigation instructions associated with multiple physical locations with multiple navigating options based at least on attributes associated with each physical location.
b.	Claims 2-21 of the instant application recite similar limitations and the claims of ‘217 as being compared in the table below. For the purpose of illustration, only claims 2-8 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (system and device claims) and are not compared for simplicity purposes.
Instant Application
Pat. No. US 10,896,217
Claim 2
A computer-implemented method comprising: 

receiving a map query; 

identifying a point of interest that satisfies the map query; 

identifying multiple access points that have previously been associated with the point of interest; 














in response to the map query, providing, for output, a map including a respective, selectable icon for each of the point of interest that satisfies the query, and for each of the multiple access points that have previously been associated with the point of interest; 




receiving data indicating that a particular icon has been selected; and 



providing, for output, directions based on the particular icon that has been selected.
Claim 1
A computer-implemented method comprising:

receiving, by a search engine, a search query;

identifying, by the search engine, a physical entity satisfying the search query;

determining whether the physical entity is associated with multiple points of entry or egress that are each associated with different geographic locations;

in response to determining that the physical entity is associated with the multiple points of entry or egress that are each associated with the different geographic locations, ranking the multiple points of entry or egress based on frequencies of selections of query suggestions associated with each point of entry or egress in a query log;

selecting a subset of the ranked, multiple points of entry or egress;

generating a map that includes an selectable control of a first type overlaid at a geographic location of the physical entity and, for each of the subset of the ranked, multiple points of entry or egress, a selectable control of a second type overlaid at a geographic location of the point of entry or egress;

providing the map;

receiving an indication of a selection of a particular selectable control of the second type that is overlaid at a particular geographic location of a particular point of entry or egress; and

providing, via the map, navigation directions to the particular point of entry or egress that is associated with the particular selectable control.

See Kaplan below for mapping of “multiple access points that have been previously associated with the point of interest” and motivation to combine with the claims of ‘217.
Claim 3
The method of claim 2, wherein identifying multiple access points that have previously been associated with the point of interest comprises identifying parking lots that have previously been associated with an agent of the point of interest.
See Nakagawa and Kaplan below for mapping and motivation to combine with ‘217.





	

	
Claim 4
The method of claim 2, wherein identifying multiple access points that have previously been associated with the point of interest comprises identifying entrances that have previously been associated with the point of interest.
See Nakagawa and Kaplan below for mapping and motivation to combine with ‘217.

Claim 5
The method of claim 2, wherein, before the map query is received, data indicating the multiple access points is received from a building manager associated with the point of interest.
See Becker below for mapping and motivation to combine with ‘217.



Claim 6
The method of claim 2, wherein identifying multiple access points that have previously been associated with the point of interest comprises identifying different terminals that have previously been associated with the point of interest.


See Nakagawa and Kaplan below for mapping and motivation to combine with ‘217.

Claim 7
The method of claim 2, comprising ranking the multiple access points, wherein selectable icons are provided for each of a subset of the ranked, multiple access points.
See Usui below for mapping and motivation to combine with ‘217.

Claim 8
The method of claim 2, comprising providing, for output over the map, a pop-up window that displays metadata associated with the particular icon that has been selected.
See Rados below for mapping and motivation to combine with ‘217.



Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing access points of a map corresponding to a query.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify the claims of ‘217 with the references cited above to arrive at claims 2-21 of the instant application for the purpose of assisting users with navigation instructions associated with multiple physical locations with multiple navigating options based at least on attributes associated with each physical location.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-11, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (Pub. No. US 2016/0290820, filed on March 30, 2015) in view of Kaplan et al. (Pat. No. US 7538690, published on May 26, 2009; hereinafter Kaplan).

Regarding claims 2, 9, and 16, Nakagawa clearly shows and discloses a computer-implemented method (Abstract); a non-transitory computer-readable storage device storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations of the method (Figure 1 and texts); and a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations of the method (Figure 1 and texts), comprising
receiving a map query (if the driver searches a point of interest (POI), the navigation system searches one or more POIs based on additional location such as in a particular city, around a current vehicle position, etc., [0035]); 
identifying a point of interest that satisfies the map query (Once the point is determined, an address number of the point can be also determined and the navigation system 100 retrieves map data indicating a road segment which includes the address number of the point from map information storage, [0035]);  
identifying multiple access points (The point icon 320 has a shape which graphically indicates a direction corresponding to the estimated side of the street the point is located and additionally includes sub icons 321 and 322 indicating one or more positions of parking lots, [0037]); 
in response to the map query, providing, for output, a map including a respective, selectable icon for each of the point of interest that satisfies the query, and for each of the multiple access points (If the point is a large shopping mall or a shop which has a plurality of entrances or parking structures, these sub-icons showing more accurate locations of the entrances or parking lots are helpful for the driver to further determine possible maneuvers to make in order to reach an entrance or parking lot of the point as the driver intends without wasting time by overlooking the intended entrances or parking lots, [0037].  See further Figures 3A-3G and texts); 
receiving data indicating that a particular icon has been selected (Once the user input is received via manual input devices, such as a knob 522, button(s) 523, a remote controller 512 or a touch panel 520, the user input is processed manually. If a microphone 524 detects a user's voice command associated with an entry of the point, the detected voice command is sent to a speech recognizer, either internal or on the cloud, for recognizing an address, a POI, or an intersection associated with the voice command. Based on the recognized voice command, an item is selected based on the recognized one positional attribute, [0047]); and 
providing, for output, directions based on the particular icon that has been selected (Figure 3B show driving directions to a selected destination).  
Kaplan then discloses the multiple access points have previously been associated with the point of interest (the point of interest data record provides a reference to a data record representing a parking facility, such as parking facility data record as described below. For this embodiment, the point of interest is associated with certain parking facilities located proximate the point of interest indicating that the parking facilities serves as parking for the point of interest. For example, a parking facility may provide parking spaces for a retail store, [Column 4, Line 49 – Column 5, Line 15]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kaplan with the teachings of Nakagawa for the purpose of enhancing a user’s navigation to a destination point of interest based on historic data associated with facilities of the point of interest and attributes of interest pertaining to the user. 
Regarding claims 3, 10, and 17, Nakagawa and Kaplan further disclose identifying multiple access points that have previously been associated with the point of interest comprises identifying parking lots that have previously been associated with an agent of the point of interest (The point icon 320 has a shape which graphically indicates a direction corresponding to the estimated side of the street the point is located and additionally includes sub icons 321 and 322 indicating one or more positions of parking lots.   If the point is a large shopping mall or a shop which has a plurality of entrances or parking structures, these sub-icons showing more accurate locations of the entrances or parking lots are helpful for the driver to further determine possible maneuvers to make in order to reach an entrance or parking lot of the point as the driver intends without wasting time by overlooking the intended entrances or parking lots, [0037] of Nakagawa. The point of interest data record provides a reference to a data record representing a parking facility, such as parking facility data record as described below. For this embodiment, the point of interest is associated with certain parking facilities located proximate the point of interest indicating that the parking facilities serves as parking for the point of interest. For example, a parking facility may provide parking spaces for a retail store, [Column 4, Line 49 – Column 5, Line 15] of Kaplan).
Regarding claims 4, 11, and 18, Nakagawa further discloses identifying multiple access points that have previously been associated with the point of interest comprises identifying entrances that have previously been associated with the point of interest (The point icon 320 has a shape which graphically indicates a direction corresponding to the estimated side of the street the point is located and additionally includes sub icons 321 and 322 indicating one or more positions of parking lots.   If the point is a large shopping mall or a shop which has a plurality of entrances or parking structures, these sub-icons showing more accurate locations of the entrances or parking lots are helpful for the driver to further determine possible maneuvers to make in order to reach an entrance or parking lot of the point as the driver intends without wasting time by overlooking the intended entrances or parking lots, [0037] of Nakagawa. The parking facility data record 250 may also include other data 250(11) that refer to various other attributes of the parking facility. For example, the other data 250(11) may include data indicating special needs like parking for over-sized campers or automobiles with trailers, motorcycles, handicap access, etc. The other data 250(11) may provide the location of entrances, exits, elevators and parking zones/levels each with corresponding names, [Column 6, Lines 14-29] of Kaplan).
Regarding claims 6, 13, and 20, Nakagawa further discloses identifying multiple access points that have previously been associated with the point of interest comprises identifying different terminals that have previously been associated with the point of interest (The point icon 320 has a shape which graphically indicates a direction corresponding to the estimated side of the street the point is located and additionally includes sub icons 321 and 322 indicating one or more positions of parking lots.   If the point is a large shopping mall or a shop which has a plurality of entrances or parking structures, these sub-icons showing more accurate locations of the entrances or parking lots are helpful for the driver to further determine possible maneuvers to make in order to reach an entrance or parking lot of the point as the driver intends without wasting time by overlooking the intended entrances or parking lots, [0037] of Nakagawa. The parking facility data record 250 may also include other data 250(11) that refer to various other attributes of the parking facility. For example, the other data 250(11) may include data indicating special needs like parking for over-sized campers or automobiles with trailers, motorcycles, handicap access, etc. The other data 250(11) may provide the location of entrances, exits, elevators and parking zones/levels each with corresponding names, [Column 6, Lines 14-29] of Kaplan).  
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Kaplan and further in view of Becker et al. (Pub. No. US 2008/0163073, published on July 3, 2008; hereinafter Becker).

Regarding claims 5, 12, and 19, Becker then discloses before the map query is received, data indicating the multiple access points is received from a building manager associated with the point of interest (The portal application can subsequently generate e-mails with secure map links and send them to additional POI data providers to allow them to tailor their own POI entries. For example, a central retail company can upload it's primary database of store information, but then send emails to individual store managers to solicit feedback from those individual store managers to correct (where appropriate) and augment the provider's master database, [0266]. See further Figure 34 for input of entry points).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Becker with the teachings of Nakagawa, as modified by Kaplan, for the purpose of enabling different selectable routes based on a route query based on user-provided information stored in a navigation database.



Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Kaplan and further in view of Usui (Pub. No. US 2004/0049340, published on March 11, 2004).

Regarding claims 7, 14, and 21, Usui then discloses ranking the multiple access points, wherein selectable icons are provided for each of a subset of the ranked, multiple access points (FIG. 5 illustrates an example of the displayed entrance list. In case of the example in the figure, an entrance list 41 in which entrances of Tomei Expressway are listed is displayed. In this entrance list, the interchanges (IC) (Nagoya interchange, Ichinomiya interchange, Miyoshi interchange…) are listed in ascending order of the distances to drive to get there from the present position. It can be seen from this example that the entrance list 41 displays the names of the entrances in a sequence different from the actual sequence of the entrances of the expressway, [0086]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Usui with the teachings of Nakagawa, as modified by Kaplan, for the purpose of assisting users with navigation instructions associated with multiple physical locations with multiple navigating options based at least on attributes associated with each physical location.


Claims 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Kaplan and further in view of Rados (Pub. No. US 2014/0274107, published on September 18, 2014).

Regarding claims 8, and 15, Rados then discloses providing, for output over the map, a pop-up window that displays metadata associated with the particular icon that has been selected (FIGS. 3A and 3B illustrate an example of presenting a pop-up notification to a user regarding a POI, which may have been determined to be relevant based on user behavior. For instance, as shown in FIG. 3A, a relevant POI may be near a navigation route selected by the user. Assume that the identified POI is a restaurant. As shown, a notification may be presented to the user, such as a prompt to place an order from the restaurant. As shown in FIG. 3B, assuming that the user has selected to place the order, a menu may be displayed, via which the user may place an order, [0011]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Rados with the teachings of Nakagawa, as modified by Kaplan, for the purpose of receiving information regarding a set of POIs that have been determined based on behavior information associated with a user of the user device.




Relevant Prior Art
The following references are deemed to be relevant to the claims:
Bhattiprolu et al. (Pub. No. US 2012/0323481) teaches a method for selecting a parking lot exit, a computer receives geographic coordinates of a first parking exit of a parking facility. The computer receives geographic coordinates of a second parking exit of the parking facility. The computer determines a first route from the first parking exit to a destination, using the geographic coordinates of the first parking exit. The computer determines a second route from the second parking exit to the destination, using the geographic coordinates of the second parking exit. The computer selects one of the first parking exit and the second parking exit based on the first route and the second route.
Caira et al. (Pub. No. US 2016/0238397) teaches one or more processors receive a geographic destination. One or more processors determine one or more parking spaces within a distance of the geographic destination. One or more processors assign a ranking order for the one or more parking spaces based on one or both criteria of comfort and safety. One or more processors provide navigation to the one or more parking spaces. The ranking order for the one or more parking spaces determines an order of arrival at any one parking space of the one or more parking spaces. 






Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   August 12, 2022